United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, PEMBROKE PINES
PARCEL & DISTRIBUTION CENTER,
Pembroke Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Dean T. Albrecht, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1731
Issued: April 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On June 15, 2007 appellant filed an appeal of November 27, 2006 and April 19, 2007
decisions of the Office of Workers’ Compensation Programs denying his traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has established that he sustained a fractured right femur in
the performance of duty.
FACTUAL HISTORY
On September 22, 2005 appellant, then a 46-year-old mail handler, filed a traumatic
injury claim (Form CA-1) asserting that on August 25, 2005 at 6:15 p.m. while driving home

from work.1 He sustained a right femur fracture in a motor vehicle collision on a public road in
Broward County during Hurricane Katrina. The other vehicle involved in the impact was driven
by a private citizen. Jocelyn King, an employing establishment supervisor, noted that appellant’s
regular work hours were weekdays from 4:00 p.m. to 12:30 a.m. Ms. King contended that
appellant was not in the performance of duty at the time of the accident as he “was traveling in
his personal vehicle on his way home, not traveling for [work] purposes” and not on the
employing establishment’s premises.
Timekeeping records show that on August 25, 2005 appellant clocked in shortly before
3:00 p.m. and clocked out at 6:01 p.m. A hurricane warning was in effect from 8:00 a.m.
onward. Workers were instructed to use leave if they left before 6:00 p.m. After the accident,
the employing establishment granted appellant administrative leave from 6:01 p.m. on
August 25, 2005 through 12:30 a.m. on August 26, 2005.
In a September 21, 2005 letter, appellant explained that he was instructed to report for
duty at 3:00 p.m. despite the hurricane warning. At 4:00 p.m., a supervisor advised that he could
go home and use leave for the remainder of his tour. Appellant chose to remain until 6:00 p.m.
so he would not need to use leave. At approximately 6:20 p.m., he was involved in the
automobile accident.
In October 13, 2005 letters, Supervisors Christina Villanueva and Sam Ezem stated that
no employees were forced to perform emergency duties on August 25, 2005 and that appellant
voluntarily remained at work until 6:00 p.m.
In an October 26, 2005 letter, the Office advised appellant of the additional factual and
medical evidence needed to establish his claim. The Office explained the Federal Employees’
Compensation Act’s restrictions regarding injuries occurring while going to or coming from
work. The Office afforded appellant 30 days in which to submit such evidence.
In a November 4, 2005 letter, the employing establishment noted that appellant worked
voluntary overtime on August 25, 2005 and that he was not required to drive for this
employment.
In a November 16, 2005 letter, appellant asserted that his claim fell under coverage of the
Act as he was required to travel during a curfew and was in pay status at the time of the accident.
By decision dated December 5, 2005, the Office denied appellant’s claim on the grounds
that the claimed injury did not occur in the performance of duty. The Office found that
appellant’s drive home on August 25, 2005 did not fall under any exception that would bring the
injury within the performance of duty. The Office noted that appellant did not establish that
there was a curfew in effect at the time he drove home on August 25, 2005. The Office stated
that weather conditions were dangers inherent to the motoring public and did not constitute a
special hazard exception.
1

A municipal police accident report lists the time of the accident as 6:35 p.m. on August 25, 2005. The report
noted that appellant was charged with careless driving for failing to stop at an intersection. The charge was
dismissed on November 8, 2005 by a Broward County court.

2

In a December 19, 2005 letter, appellant requested an oral hearing, which was held on
September 22, 2006. At the hearing, appellant stated that on August 25, 2005 he was assigned
the emergency duty of moving mail from the loading dock to an inside area to protect it from the
hurricane. He submitted a September 13, 2006 statement from Juan Padilla, a coworker,
asserting that on August 25, 2005, Ms. Villanueva instructed some employees to work until 6:00
p.m.
By decision dated and finalized November 27, 2006, the Office hearing representative
found that appellant was not in the performance of duty at the time of the August 25, 2005 motor
vehicle accident. Appellant was not paid or reimbursed for his travel from work to home, there
was no special hazard at the accident site and weather conditions were inherent to the motoring
public.
In a January 24, 2007 letter, appellant requested reconsideration. He submitted coworker
statements that he was not at an August 25, 2005 safety meeting. In a March 9, 2007 letter, the
employing establishment contended that on August 25, 2005 employees were instructed to leave
work at any time and that appellant did not perform emergency duties.
By decision dated April 19, 2007, the Office denied modification on the grounds that the
evidence submitted did not establish that he sustained an injury in the performance of duty. The
Office found that appellant’s drive home was personal in nature, unrelated to his employment.
The Office further found that appellant had not established an exception under the special
hazards doctrine.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his or her claim. These elements include the fact that the individual is an “employee
of the United States” within the meaning of the Act, that the claim was filed within the
applicable time limitation, that an injury was sustained while in the performance of duty3 as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.4 These are the essential elements of each and every
2

5 U.S.C. §§ 8101-8193.

3

The term “while in the performance of duty” has been interpreted to be the equivalent of the commonly found
prerequisite in workers’ compensation of “arising out of and in the course of employment.” The phrase “in the
course of employment” is recognized as relating to the work situation and more particularly, relating to elements of
time, place and circumstance. In the compensation field, to occur in the course of employment, an injury must
occur: (1) at a time when the employee may be reasonably said to be engaged in the master’s business; (2) at a place
where she may reasonably be expected to be in connection with the employment; and (3) while he was reasonably
fulfilling the duties of his employment or engaged in doing something incidental thereto. Robert W. Walulis,
51 ECAB 122 (1999). This alone is not sufficient to establish entitlement to benefits for compensability. The
concomitant requirement of an injury “arising out of the employment” must be shown and this encompasses not only
the work setting but also a causal concept, the requirement being that the employment caused the injury. In order
for an injury to be considered as arising out of the employment, the facts of the case must show substantial employer
benefit is derived or an employment requirement gave rise to the injury. Cheryl Bowman, 51 ECAB 519 (2000);
Charles Crawford, 40 ECAB 474 (1989).
4

Joe D. Cameron, 41 ECAB 153 (1989).

3

compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.5
Regarding performance of duty, the Board has recognized, as a general rule, that offpremises injuries sustained by employees having fixed hours and places of work, while going to
or coming from work, are not compensable as they do not arise out of and in the course of
employment. Such injuries are merely the ordinary, nonemployment hazards of the journey
itself, which are shared by all travelers.6 Certain exceptions to this rule have developed where
the hazards of the travel are dependent on particular situations: “(1) where the employment
requires the employee to travel on the highways; (2) where the employer contracts to and does
furnish transportation to and from work; (3) where the employee is subject to emergency call as
in the case of firemen; and (4) where the employee uses the highway to do something incidental
to his employment, with the knowledge and approval of the employer.”7
Professor Larson, in his treatise on workers’ compensation, notes that coverage is usually
afforded in cases “involving a deliberate and substantial payment for the expense of travel, or the
However, under most
provision of an automobile under the employee’s control.”8
circumstances, the travel must be sufficiently important in itself to be regarded as part of the
service performed and therefore within the performance of the employee’s duties.9 The Office’s
procedures also provide an exception for employees required to travel during a curfew
established by local, municipal, county or state authorities because of civil disturbances or for
other reasons.10
ANALYSIS
Appellant was injured in a motor vehicle accident at approximately 6:15 p.m. on
August 25, 2005 while driving home from work on public roads. He had clocked out from work,
left his duty station and was not on the employing establishment premises. Generally, an injury

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

Mary Kokich, 52 ECAB 239 (2001); Eileen R. Gibbons, 52 ECAB 209 (2001).

7

Dennis L. Forsgren (Linda N. Forsgren), 53 ECAB 174 (2001); Gabe Brooks, 51 ECAB 184 (1999); see Mary
Margaret Grant, 48 ECAB 969 (1997); see generally A. Larson, The Law of Workers’ Compensation § 13.01
(2000) (explaining the “coming and going” rule).
8

Larson, supra note 7 at § 14.07(1) (2000); see also Mary Margaret Grant, supra note 7.

9

Larson, supra note 7 at § 14.07(3).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.6(f) (August 1992).
In such cases, “the official superior should be requested to submit: (a) the reason the employee was requested to
report for duty; (b) whether other employees were given administrative leave because of the curfew; and (c) whether
the injury resulted from a specific hazard caused by the imposition of the curfew, such as an attack by rioting
citizens.”

4

occurring on such a commute would not be covered under the Act.11 Also, conditions common
to all travelers, such as weather events, do not constitute a special hazard.12
Appellant contended that the August 25, 2005 injuries should be covered under the Act as
he was required to travel during a municipal curfew. He submitted emergency bulletins but there
was no documentation of a municipal curfew at the time of the August 25, 2005 accident.
Appellant submitted no evidence establishing that his drive home was a requirement of his
employment. Therefore, he has not established an exception to the coming and going rule in this
regard.
Appellant also asserted that his injury should be covered under the Act as he was on
administrative leave at the time of the August 25, 2005 accident. However, the Board finds that
the grant of administrative leave was not equivalent to being in pay status and was not intended
to reimburse commuting expenses.13 Therefore, the administrative leave did not bring the
accident under coverage of the Act.
Appellant also asserted that the August 25, 2005 accident occurred in the performance of
duty as he was returning from emergency duties. However, the employing establishment stated
that appellant did not perform emergency duties on August 25, 2005. The Board therefore finds
that appellant has not established that he performed emergency duties on August 25, 2005.14
Appellant has not established that the August 25, 2005 right femur fracture occurred in
the performance of duty. He established no exception to the coming and going rule.
CONCLUSION
The Board finds that appellant has not established that he sustained a right femur fracture
in the performance of duty.

11

See Jimmie Brooks, 54 ECAB 248 (2002). See also Jon Louis Van Alstine, 56 ECAB 136 (2004).

12

See Idalaine L. Hollins-Williamson, 55 ECAB 655 (2004).

13

Dennis L. Forsgren (Linda N. Forsgren), supra note 7.

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.6(d) (August 1992).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 19, 2007 and November 27, 2006 are affirmed.
Issued: April 7, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

